Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILS OF THE REJECTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The 10-pages drawings filed on October 21,2019 are acceptable.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.    Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Urimoto et al US Pub 2019/0016373.
For claim 1:
Urimoto teaches (inside parentheses):
An electric power steering device (see title), comprising:
an electric motor including multi-phase coils (Urimoto Fig. 1 shows motor 2 with u-phase coil, v~phase coil and w-phase coil), which is configured to cause a steering mechanism of a vehicle to rotate (see Urimoto’s title ELECTRIC POWER STEERING DEVICE);
a controller (Urimoto Fig. 1 shows a controller} including a plurality of inverter circuits (Urimoto Fig. 1 shows inverter 3 having three arms, each arm corresponds to one inverter circuit; thus three arms reads onto “a plurality of inverter circuits’});
wherein the plurality of inverter circuits include capacitors for smoothing (Fig. 1 shows one capacitor 3Gu for each arm for smoothing)

For claim 3: (Currently Amended) The electric power steering device according to claim 1, wherein the capacitors are arranged between output terminals to the multiphase coils of the electric motor of the plurality of inverter circuits. (The capacitors are arranged between inverter arms (31 u and 32u).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
6. Claims 2 and 11 are rejected under 35 U.S.C. 103 as being un-patentable over Urimoto et al.
For claim 2: The number of capacitors is meaningless. The meaningful of capacitor is its total capacitance, not the total number of capacitor. Thus the limitation of claim 2 is considered obvious.
For claim 11: (Currently Amended) The electric power steering device according to claim 1, wherein the electric motor and the controller are integrated with each other.
(In nowadays electric circuits, they are ail “integrated” for cost effective consideration.)
7. Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

EXAMINER’S RESPONSE TO APPLICANT’S ARGUMENT
1.    Applicant argues that Urimoto does not teach or suggest “each of the capacitor is arranged between adjacent bridge circuits of the respective phase”.
2.    The examiner’s response is that the mechanical arrangement of applicant Fig. 3B and Urimoto Fig. 1 may be different, however, the electrical functionality of both circuits (applicant Fig. 3B and Urimoto Fig. 1) is absolutely the same.
3.    This action is made FINAL.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENTSU RO whose telephone number is (571)272-2072. The examiner can normally be reached on M-Th from 8 to 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BENTSU RO/Primary Examiner, Art Unit 2846